Bleckley, Chief Justice.
The evidence was direct and positive that the purchase of this property was made before the levy, although the writing evidencing title was not executed until aftewards. The property in controversy being personalty, no writing was necessary to pass the title. Whether the purchase was bona fide or not was decided by the jury, and we see no reason to be dissatisfied with their finding upon that question. The grounds on which *644evidence was objected to are not stated, and for this reason we do not undertake to rule whether the evidence was properly admitted or not. We, however, see no decisive reason against its admissibilty. It would seem to come in properly as a part of the history of the transaction.’ The court did not err in refusing to grant a new trial. Judgment affirmed.